Citation Nr: 0419018	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for ulcerative colitis.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease with sacroilitis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from October 1987 to May 
1996.  He also had three years, two months, and twenty-one 
days of prior service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 1996 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Pittsburgh, Pennsylvania, which granted service connection 
for ulcerative colitis and assigned a 10 percent rating from 
May 23, 1996.  

In September 1999, the veteran failed to report to a 
scheduled Board hearing.  He did not provide the reason for 
the failure to appear. 

In October 1999, this matter was remanded to the RO. 

In May 2002, the Board undertook additional development with 
respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in July 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  

A January 2002 rating decision denied entitlement to an 
evaluation in excess of 10 percent for degenerative disc 
disease with sacroilitis.  The veteran was notified of this 
decision in January 2002.  In a May 2002 statement, the 
veteran stated that his back disability had worsened.  The 
Board is construing the veteran's May 2002 statement as a 
notice of disagreement.  The Board notes that a statement of 
the case was not issued with respect to this issue.  The 
issue of entitlement to a disability evaluation in excess of 
10 percent for degenerative disc disease with sacroilitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's ulcerative colitis has been manifested since 
the effective date of service connection principally 
manifested by mild to moderate and intermittent symptoms and 
infrequent exacerbations.     


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for ulcerative colitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In letters dated in November 2000, April 2001, July 2001, and 
November 2001, VA notified the veteran of the evidence needed 
to substantiate the claim and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The letter told the veteran that he 
could submit evidence.

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).

In the present case, the VCAA notice was provided after the 
initial AOJ adjudication in July 1996.  However, the veteran 
subsequently was provided with VCAA content complying notice 
in April 2001 and July 2001, which is the remedy where pre-
AOJ-adjudication notice was not provided.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  The 
veteran did not submit additional evidence in response to the 
VCAA notice letter.  He did identify treatment and the RO did 
obtain and associate with the claims folders pertinent VA 
treatment records.  Therefore, the veteran was not prejudiced 
by the delay in receiving this aspect of the required notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
VA treatment records from the Erie, Butler, and Pittsburgh VA 
medical facilities, dated from 1996 to 2003, were obtained.  
The RO made all possible attempts to verify all periods of 
service but to no avail.  There is no identified relevant 
evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
scheduled for an examination but he failed to report without 
good cause.  

The Board notes that this matter was remanded to the RO in 
October 1999 for additional development.  Among other things, 
the Board requested that a VA examination be scheduled for 
the veteran in order to determine the current severity of his 
service-connected ulcerative colitis.  

The RO scheduled the veteran for a VA examination on August 
15, 2001.  The record shows that the veteran called the RO 
and rescheduled the examination for September 29, 2001.  He 
again called the RO and rescheduled the examination for 
September 13, 2001.  The veteran did not report to the 
examination on September 13, 2001.  The record shows that the 
veteran received notice of the examination since he had 
called the RO to reschedule the date of the examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655 (2003).  See 
38 C.F.R. § 3.655 (a), (b) (2003).  This regulation provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be decided based upon the evidence of record.  
38 C.F.R. § 3.655(b) (2003). 

The Board finds that good cause has not been shown or claimed 
with respect to the veteran's failure to attend the scheduled 
examination on September 13, 2001.  The veteran did not 
provide a reason for the failure to report.  Accordingly, the 
veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for ulcerative colitis shall 
be decided based upon the evidence of record.  See 38 C.F.R. 
§ 3.655(a),(b) (2003).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Under Diagnostic Code 7323 (ulcerative colitis), a 10 percent 
rating is warranted for ulcerative colitis that is moderate 
with infrequent exacerbations.  A 30 percent rating is 
warranted when the disability is moderately severe with 
frequent exacerbations.  A 60 percent rating is warranted for 
ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions.  A 100 percent rating is warranted for ulcerative 
colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2003).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

Factual Background

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for ulcerative colitis under the provisions of 
Diagnostic Code 7323.  The medical evidence of record 
indicates that the service-connected ulcerative colitis 
manifested by symptoms that are mild t moderate and 
intermittent.  The medical evidence shows that the veteran 
has infrequent exacerbations of the ulcerative colitis.    

Service medical records show that the veteran underwent a 
barium enema in June 1994.  The impression was rectosigmoid 
smooth stricture without active ulceration consistent with 
the clinical history of ulcerative colitis in the resolving 
phase.  A December 1995 service medical record indicates that 
the veteran had ulcerative colitis with waxing and waning 
symptoms.  The veteran took Asacol on an as needed basis.  An 
April 1996 service medical record indicates the veteran had 
ulcerative colitis with mild to moderate symptoms.  The 
veteran's weight was stable.    

A June 1996 VA examination report indicates that the veteran 
reported that his symptoms consisted of bloody diarrhea.  He 
had been on medication since the diagnosis in 1990.  
Currently, the veteran complained of regular mild diarrhea 
without blood or other symptoms.  Examination revealed that 
the veteran was well nourished and well-developed.  His 
weight was 170 pounds.  The diagnosis was ulcerative colitis 
with symptoms presently controlled on medications.  The 
general medical examination was within normal limits.  

VA treatment records show that in June 2000, the veteran 
denied nausea, vomiting, diarrhea, or weight loss; although 
he complained of episodes of ulcerative colitis two or three 
times per year.  

In a VA record dated in July 2002 indicate that the veteran 
had a history of intermittent blood in the stool secondary to 
ulcerative colitis.  

An August 2002 VA discharge record from a domiciliary notes 
that the veteran had no problems with ulcerative colitis 
during his stay, which had extended from April to August 
2002.  

During VA gastroenterology consultation in September 2002 the 
veteran reported that over the years, he had experienced 
ulceration colitis once or twice a year.  The flare-ups 
consisted of increased bowel movements, up to 8 to 12 times a 
day, which were bloody, and associated with abdominal pain 
and cramping.  The flare-ups lasted from two days to two 
weeks.  Examination revealed that the veteran was well 
developed and nourished.  He weighed 201 pounds.  

The examiner indicated that the veteran had problems with 
ulcerative colitis for greater than ten years but it appeared 
to be a limited disease.  The examiner stated that it was 
interesting that the disease did not seem to respond to any 
medication.  The examiner noted that when the veteran got an 
attack, he just let it run its course over a period of days 
to weeks an he went back to his normal baseline.

Legal Analysis

The above cited evidence shows that the veteran has received 
regular VA medical treatment since 1996, but none of this 
evidence documents active episodes of ulcerative colitis.  
Episodes have been reported only by history.  Taking this 
history at face value, suggests that the veteran has only 
occasional episodes of colitis manifested by bloody stool, 
frequent bowel movements, diarrhea, and abdominal pain.  

Weight loss has not been documented, and it actually appears 
that the veteran's weight has increased since service 
connection has been in effect.  Since the reported episodes 
occur, at most three times per year, and have not required 
any documented treatment, the Board is unable to find that 
there are frequent attacks.  Given that more than subjective 
symptoms have not been documented during treatment, the Board 
is unable to find that the disability is more than moderate.  
Thus, the Board finds that the criteria for a disability 
evaluation in excess of 10 percent under Diagnostic Code 7323 
have not been met at any time since the effective date of 
service connection.  

Since there is essentially no evidence of more than moderate 
disability, the evidence is not so evenly balanced as to 
warrant application of the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for ulcerative colitis is denied.


REMAND

As noted in the Introduction, the veteran expressed 
disagreement with a January 2002 rating decision which denied 
entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease with sacroilitis.  A 
statement of the case was not issued with respect to this 
issue.  

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a statement of the case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is remanded for the following action: 

The AMC or RO should issue a statement of 
the case on the entitlement to a 
disability evaluation in excess of 10 
percent for degenerative disc disease 
with sacroilitis.  The Board will further 
consider this issue only if the veteran 
submits a timely substantive appeal in 
response to the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



